DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pat. App. Pub. No. 2008/0200025) in view of Gambin et al. (U.S. Pat. App. Pub. No. 2013/0248879).
Ma discloses, as seen in Figures 3A-3F, a dual damascene having 

    PNG
    media_image1.png
    191
    225
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    226
    203
    media_image2.png
    Greyscale

(1) an interconnect structure comprising an electrical conductor (324) in an opening (310) of an insulator (304/306/308); and 
a liner (326) along sidewalls of the opening (310) (see Figures 3A-3F); 
(2) wherein the liner (326) and the electrical conductor (324) fill the opening (310), and wherein the insulator liner (326) contacts and is between the electrical conductor (324) and the insulator (304/306/308); 
(5); (12) wherein the interconnect structure comprises at least one of: a through silicon via (TSV) (310); an electrically conductive wire (324a); an external contact (NO LABEL); an internal contact (302); and an inter-layer electrical via (NO LABEL) (see Figures 3A-3F); 
(6); (13) wherein the opening comprises one of a linear (326) and circular opening (410) (see Figures 3A-3F); 
(7); (14) wherein the electrical conductor (324) comprises at least one of copper (see [0044]); 
(8) an insulator layer (306); 
a first layer (304) and a second layer (308) on opposite sides of the insulator layer (306); and 
an interconnect structure (324) extending through the insulator layer (306) between the first layer (304) and the second layer (308), wherein the interconnect structure (324) is in an opening (310) extending through the insulator layer (306) between the first layer (304) and the second layer (308) and comprises: 
an electrical conductor (324) in the opening (310) extending between the first layer (304) and the second layer (308); and 
a liner (326) along sidewalls of the opening (310) extending between the first layer (304) and the second layer (308), wherein the electrical conductor (324) is positioned to conduct electrical signals between the first layer (304) and the second layer (308), and wherein the liner (326) is positioned to transfer heat between the first layer (304) and the second layer (308) (see Figures 3A-3F); 
(9) wherein the liner (326) and the electrical conductor (324) fill the opening (310), and wherein liner (326) contacts and is between the electrical conductor (324) and the insulator layer (306) (see Figures 3A-3F). 
Ma teaches the above outlined features except for selecting specifically said liner material.  However, Gambin discloses, as shown in Figure 4, a HEMT device with (1); (8)… a thermally conductive electrical insulator liner (62) along sidewalls of the opening (28) (see Figure 4); (2) wherein the thermally conductive electrical insulator liner (62)…… and wherein the thermally conductive electrical insulator (62) (see Figure 4); (7); (14) wherein the thermally conductive electrical insulator liner (62) comprises diamond (see [0023]. Figure 4); (8)… a thermally conductive electrical insulator liner (62)….. and wherein the thermally conductive electrical insulator liner (62); (9) wherein the thermally conductive electrical insulator liner (62)….. and wherein the thermally conductive electrical insulator liner (62) (see Figure 4).
Ma and Gambin are both analogous art because both are directed to a semiconductor devices including an interconnection structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Gambin into Ma because they are from the same field of endeavor. According, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Ma and Gambin to enable the thermally conductive electrical insulator liner of Ma according to Gambin, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07. Even through, Ma and Gambin do not explicitly describe wherein the thermally conductive electrical insulator liner occupies at least 20% of a volume of the opening. However, wherein the thermally conductive electrical insulator liner occupies at least 20% of a volume of the opening is considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ma and Gambin since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on April 19, 2022 have been fully considered but they are not persuasive. Applicant’s arguments that Gambin does not disclose a thermally conductive electrical insulator liner along sidewalls of an opening, but instead discloses a thermally conductive layer 62 continuously along the thermal via 28.  This assertions are considered but respectively traversed. It would have been within the scope of one of ordinary skill in the art to combine the teachings of Ma and Gambin to enable providing material of liner of Gambin according to the teachings of Ma because one of ordinary skill in the art would have been motivated to look to analogous art teaching alternative suitable or useful methods materials for the diamond that has thermally conductive electrical insulator liner of Gambin and art recognized suitability for an intended purpose has been recognized to be motivation to combine (MPEP 2144.07), and furthermore, because the fact that the claimed combination of elements was "obvious to try" might show that such combination was obvious under 35 U.S.C. §103, since, if there is design need or market pressure to solve problem, and there are finite number of identified, predictable solutions, person of ordinary skill in art has good reason to pursue known options within his or her technical grasp, and if this leads to anticipated success, it is likely product of ordinary skill and common sense, not innovation (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
	In view of the foregoing, it is believed that the rejections of claims 1-3, 5-10 and 12-14 under 35 USC 103 are proper.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. “Targeted cooling with CVD Diamond and Micro-Channel to Meet 3-D IC Heat Dissipation Challenge”, EEE, 2012, Pages 1-5, has related subject matter to that which is claimed in applicant's application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        July 26, 2022